Citation Nr: 1340260	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  07-13 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for right leg neuritis from December 16, 2004 to August 4, 2013.

3.  Entitlement to a rating in excess of 20 percent for right leg neuritis from August 5, 2013.

4.  Entitlement to an initial rating in excess of 10 percent for left leg neuritis from December 16, 2004 to August 4, 2013.

5.  Entitlement to a rating in excess of 40 percent for left leg neuritis from August 5, 2013.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a 10 percent evaluation for the Veteran's his service-connected degenerative disc disease of the lumbar spine.  The Veteran now resides in Georgia.

The Board erroneously noted in a March 2013 decision, that a December 2009 rating decision which provided an increased 20 percent evaluation for the Veteran's lumbar spine disability was on appeal.  In fact, the Veteran appealed the earlier April 2005 rating decision denial of an increased rating.  The December 2009 rating decision increased the Veteran's lumbar spine disorder rating to 20 percent, effective December 16, 2004 (the date of his claim on appeal).

The March 2013 Board remand directed the RO to continue development for the claim on appeal by attempting to obtain additional treatment records and scheduling the Veteran for an additional VA examination.  The actions have been completed, and the claims have been returned to the Board.

The Board notes that the Veteran was originally scheduled for a hearing before a Veterans Law Judge in February 2013.  However, in an email from the Veteran and his representative dated in February 2013, he indicated that he wished to withdraw his request for a hearing.  

In August 2013, the Appeals Management Center (AMC) granted initial 10 percent evaluations for left and right lower extremity neuritis effective December 16, 2004 (the date of the claim for an increased lumbar spine rating), granted a 40 percent evaluation for left lower extremity neuritis effective August 5, 2013, and granted a 20 percent evaluation for right lower extremity neuritis effective August 5, 2013.

The issues of entitlement to increased ratings for bilateral neuritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine degenerative disc disease was not manifested by forward flexion to 30 degrees or less, or with favorable or unfavorable ankylosis of the entire thoracolumbar spine.  He did not suffer from incapacitating episodes during the entire period on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (previously 5292) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was initially provided VCAA notice in March 2005, prior to the Court's decision in Dingess; however, in March 2006, the Veteran was provided with notice regarding how disability ratings and effective dates are assigned.  Any delay in this notification was rectified by the readjudication of the Veteran's claims in numerous subsequent supplemental statements of the case, the last of which was provided in August 2013.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met. 

VA has also complied with its VCAA duties to assist the Veteran with the development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  The Veteran was afforded necessary examinations with regard to his lumbar spine claim on appeal, and all pertinent evidence has been obtained.  The most recent remand included an additional VA examination and a request for information regarding any outstanding treatment records.  VA examination reports from examinations conducted in July 2013, October 2009, and March 2005.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal. The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disabilities. 

The Veteran's separately rated neurological disorders associated with his service-connected lumbar spine disorder are addressed in the REMAND section of this opinion.  The 2013 VA examiner noted that a specialist should be sought to provide "a comprehensive and detailed assessment of the neurologic and other respective deficits relative to the functional impact of the [Veteran's] claimed lumbar spine disorder."  The Board notes, however, that the examination included range of motion testing of the Veteran's lumbar spine, with repetitive testing without additional loss of motion.  Additionally, the examiner elicited a description of flare-up symptoms from the Veteran, which are also included in his statements to the VA throughout the claims file.  Thus, the Board concludes that the examination was adequate for rating purposes for the service-connected lumbar spine disorder.  As there is no indication of the existence of additional applicable evidence to substantiate the claim, the Board concludes that the duties to assist provisions of the VCAA have been met.

Laws and Regulations

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2009). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45 , 4.59.

The regulations for rating disabilities of the spine were revised prior to the Veteran's December 2004 claim for an increased rating.  Effective September 26, 2003, revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined motion of the cervical spine nit greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Codes 5235-5243.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.

As noted above, the Veteran is separately rated for neuritis symptoms, and such symptoms cannot be considered in the evaluation the orthopedic manifestations of his lumbar spine disability, as such would constitute pyramiding.  38 C.F.R. § 4.14.

Alternatively, ratings under the Formula for Rating Intervertebral Disc Syndrome Based Upon Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least six weeks during the past 12 months, and a 40 percent rating with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

Note (1) of that Diagnostic Code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Factual Background and Analysis

In October 2003, the Veteran reported chronic low back pain which he treated conservatively.  He denied radicular symptoms, and reported that his pain "comes and goes, particularly with doing heavy exertion such as yard work."  

In September 2004, the Veteran complained of worsening pain, described as a constant throb with occasional radiation down the legs.  He had "functional trunk" range of motion for all directions.  He had 5/5 strength of his lower extremities and was intact to light touch throughout his lower extremities.  He also had negative straight leg raise testing bilaterally.  His sensation was intact to light touch, and he had a negative straight leg raise test bilaterally.  

In January 2005, the Veteran was a restrained driver in a motor vehicle accident where his vehicle was rear-ended.  His neck was jilted forward.  He had neck and back pain radiating to his left elbow and left side.  X-rays of his neck and back were unremarkable.

A March 2005 letter from Loch Raven Primary Care Clinic noted that an MRI revealed a herniated disc, which was "likely causing [the Veteran's] pain, which appears to be pinching some nerves."  

Also in March 2005, the Veteran was afforded a VA spine examination.  He had no objective tenderness or paraspinal spasm of the lumbar spine.  Straight-leg raising was negative bilaterally.  His forward flexion was to 80 degrees, extension to 25 degrees.  Lateral flexion was 30 degrees bilaterally, and rotation was to 45 degrees bilaterally (total of 255 degrees).  There was "no evidence of weakened movement, excess fatigability or incoordination.  There was no evidence that these will obtain decreased motion during exacerbation or repetitive activity."  The Veteran described constant pain, so the examiner noted that there were "no flare-ups as such."  He was able to perform his activities of daily living and his usual occupation as a telecommunications specialist.  He did not have ankylosis, and his active and passive ranges of motion were identical.  He had no objective pain with range of motion testing.  The examiner noted that there was no history of physician-prescribed bedrest within the past 12 months.  X-rays revealed disc herniation at L5-S1 resulting in bilateral neural foraminal narrowing and mass effect on the bilateral L5 and the left S1 nerve roots, as well as degenerative changes of the L3-4 levels.

On his June 2005 notice of disagreement, the Veteran noted that he has chronic lumbar strain, degenerative disc disease and herniated disc.  He argued that these diagnoses have different symptoms, and that a herniated disc produced "a different type of pain than degenerative disc disease."  He argued that he had "individually  isolated" issues at the L3-4 and L5-S1 levels, and that an MRI documented "the more significant issue with [his] spine than the previous diagnosis from his original compensation determination."  

In May 2006 correspondence, the Veteran noted that his pain is generally felt as a radiating pain through his rear instead of during range of motion testing, as was examined by the VA. 

A March 2008 MRI revealed diffuse disk bulges from L3-4 through L5-S1 with associated mild to moderate canal stenosis.  L1-3 levels were normal.  The Veteran was noted to have complained of low back pain with radiating pain down the left leg with numbness and tingling.  During treatment he complained of "pins and needles" in his 2nd and 3rd toes of his left foot.  He described a constant pressure, of a 5/10 discomfort, that felt like "pushing" against his back, with a "deep aching pain" extending down his left lower extremity.  His symptoms were exacerbated by prolonged sitting or standing, bending to lift objects, walking up stairs and running.  He had normal tone, bulk and strength of his bilateral lower extremities.  He had normal sensation to light touch, temperature, pin prick, vibration and proprioception.  He had a normal gait.  The physician noted that the moderate neural foraminal stenosis at the left L4-5 and bilateral L5-S1 level was consistent with the Veteran's description of lumbar nerve root neuritis.  He was diagnosed with chronic low back pain and left lumbar neuritis secondary to progressive lumbar spondylosis.

In October 2009, the Veteran was afforded a VA spine examination.  He denied incapacitating episodes in the prior 12 months.  He complained of chronic low back pain, aggravated by frequent bending, stooping and lifting heavy weight.  He also complained of tingling and numbness from his low back to both lower extremities.  He reported walking two miles three times a week and playing golf three times a week.  He had no history of hospitalization or surgery.  The examiner noted that there was no adverse impact on his activities of daily living or occupation.  On physical examination he walked in unassisted, with a normal gait and posture.  He was able to dress and undress without difficulty.  He was able to get on the examination table without difficulty.  Range of motion included forward flexion to 60 degrees and extension to 10 degrees.  "There was no pain on range of motion performed, no loss of motion on repetitive" maneuvers.  There was no localized spasm, tenderness or deformity.  A neurological examination revealed no sensory, motor or reflex deficit present.  Motor power, flexors, deep tendon reflexes were all equal and symmetrical.  There was no evidence of additional limitation of motion after repetitive use due to pain, fatigue, weakness, lack of endurance or flare-up.  He was diagnosed with degenerative joint disease of the spine and MRI results from 2008 were noted to reveal diffuse disk bulging from L3-4 through L5-S1 with associated mild to moderate bilateral neural foraminal stenosis with no central canal stenosis.

In his June 2010 Notice of Disagreement, the Veteran reported that he felt his lumbar spine evaluation should be higher due to his neurological problems.  He reported tingling and numbness of his left foot and toes.  He felt that his nerve impingement warranted a separate or higher rating than currently evaluated.

In November 2010, the Veteran requested separate ratings for each of his diagnosed back disorders.  Specifically, he requested separate ratings for his L3-4 neural foraminal stenosis, facet arthropathy and disc bulge, his L5-S1 degenerative disc disease with disc herniation and L5 and S1 "nerve roots," and for "degenerative disc disease left lumbar neuritis secondary to chronic, progressive lumbar spondylosis L4-5."  He indicated that he should receive three separate ratings for the above based on General Rating Formula for the Spine, Note (1), as objective neurologic abnormalities. 

In another November 2010 statement, the Veteran argued that his lumbar spine condition "should not be evaluated or considered based on forward flexion and range of motion vice the pain, weakness and numbness which" he experienced.  He requested an examination which would adequately address and evaluate his radiculopathy symptoms.  He argued that he had symptoms associated with his "L4 root" (shin and ankle), "L5 root" (thigh and calf) and "SI root" (calf, foot and ankle), and that each nerve should be rated separately.

In July 2013, the Veteran was afforded another VA spine and neurological examination.  He was diagnosed with intervertebral disc syndrome with foraminal stenosis, lumbar spondylosis and degenerative disc disease.  He reported progressive worsening of back symptoms over time, with left side symptoms of tingling in the webbing of his second toe, outside of the left foot and numbness.  He reported a constant 7/10 level of aching back pain which was intermittently sharp.  He had a "constant feeling of someone pressing his low back."  He reported flare-ups occurred three times a week after sitting for 30 minutes or more.  On physical examination he had forward flexion to 50 degrees with objective evidence of painful motion at 10 degrees.  After repetitive range of motion testing, his forward flexion remained to 50 degrees.  He reported additional functional impairment due to excess fatigability, painful motion, and loss of motion due to his lumbar spine disabilities.  He reported moderate right and severe left lower extremity radiculopathy (sensation) symptoms.  While the Veteran was diagnosed with intervertebral disc syndrome, he did not have any incapacitating episodes in the prior 12 months.  The examiner noted that a flare-up did not occur with repetitive range of motion testing, and thus it would be mere speculation to state to what degrees his lumbar spine disorder would be affected during a flare-up.  He was noted to have decreased tolerance for bending, long periods of sitting, walking up stairs, long walks, and carrying weight on his left side.

As noted in the introduction, in an August 2013 decision, the Veteran was granted separate ratings for left and right lower extremity neuritis.  Specifically, he was granted left lower extremity L3 through S1 neuritis and right lower extremity L2 neuritis, both with initial 10 percent ratings effective December 16, 2004, and respective 40 and 20 percent ratings effective August 5, 2013.  The appeal of these separate ratings is addressed in the REMAND section of the opinion.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the Board finds the Veteran's statements and complaints regarding his lumbar and neurological disorders to be generally credible.

The evidence reveals that the Veteran has had a decline in lumbar health over the course of the appeal period from 2004 to 2013.  While the Veteran complained of lumbar pain and radiating symptoms in 2005, his VA examination did not show that he met the criteria for his currently assigned 20 percent rating at that time.  His forward flexion was greater than 60 degrees, his combined range of motion was greater than 170 degrees, and he did not have muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Although range of motion testing in 2009 and 2013 showed a greater degree of disability, those results support a 20 percent rating, and no higher.  His most recent examination revealed decreased range of motion to 50 degrees.  He had objective painful motion at 10 degrees; however, with repetitive range of motion testing he continued to have a range of motion greater than 30 degrees (50 degrees).  The General Rating Formula for Diseases and Injuries of the Spine is used with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The examiner was unable to guess a degree of additional loss of range of motion due to a flare-up because the Veteran did not experience a flare-up during the examination.  Available treatment records do not include treatment during a flare-up, and therefore do not provide insight into any additional loss of motion during a flare-up.  Most recently, he reported flare-ups three times a week.  There are limited treatment records, and no orthopedic treatment records which demonstrate movement limited to 30 degrees or less.  He has intermittently reported treatment with Naproxen (Aleve), but is otherwise not receiving physical therapy or other ongoing orthopedic treatment.  The evidence of record simply does not show that the Veteran's lumbar spine disorders limit his forward flexion to 30 degrees or less.  The evidence also shows that he does not suffer from ankylosis, and he has consistently denied physician-prescribed bedrest/incapacitating episodes.  As such, the Veteran's lumbar spine disorders do not more nearly approximate the higher 40 percent rating.  A rating in excess of 20 percent is not warranted.

As to the Veteran's contentions that his various lumbar spine disorders should be rated separately, the Board notes that this would be against the rule on pyramiding.  The VA examiners have not described separate symptoms for the Veteran's separately diagnosed spine disorders, and instead his symptoms are taken in the aggregate.  Additionally, the rating criteria used to rate disabilities of the spine are rated under the General Rating Formula or the Formula for Rating IVDS based on incapacitating episodes, whichever is higher.  The General Formula allows for separate ratings for thoracolumbar and cervical spine segments (Note(6)) but not for individual segments of the lumbar spine.  He has argued that his lumbar spine disorders should not be rated on his range of motion at all, but that is against the criteria outlined in 38 C.F.R. § 4.71a, and he has not described symptoms which are not addressed by the General Formula which would warrant extraschedular evaluation or evaluation under a different diagnostic code.  He has described symptoms specifically addressed by the General Formula, namely: pain, radiation, fatigability, loss of motion.

The Veteran was correct to argue for additional separate ratings for his neurological disorders, as directed by Note (1) under the General Formula.  Subsequent to his 2010 arguments, he was separately service-connected for lower extremity neuritis.  These separate service-connected disabilities originate from his December 2004 lumbar spine claim currently on appeal, and thus the Board is addressing them as continued increased rating claims in the REMAND section of this decision.  The record does not note any additional separate neurological findings which have not been service-connected.  The Veteran's complaints have regarding his lower extremities, to specifically include his left lower extremity.  He has not complained of bowel or bladder dysfunction.  As such, no additional separate ratings will be provided in this decision.

The Board has also considered whether the Veteran's lumbar spine disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Indeed, his complaints regarding pain, limitation of motion, and functional limitations are addressed by the rating criteria.  Additionally, the Veteran is in receipt of additional separate ratings for neurological complications of his lumbar disabilities, which were the focus of many of his complaints to the VA.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

The Veteran's claim for increase in his low back disability includes a claim for unemployability benefits.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, as the Veteran is shown to have been employed through, at least, the July 2013 VA examination.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent, that doctrine is not further applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a rating in excess of 20 percent for lumbar spine disabilities is denied.



REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

As noted in the March 2013 Board remand, the October 2009 VA examiner did not find objective evidence of neurological impairment, but suggested that the Veteran's tingling and numbness be further evaluated by a neurologist.  The Board then remanded the claim so that the Veteran could be afforded an additional VA examination to determine "whether the Veteran has any neurological symptomatology related to his service-connected back disabilit(ies)."

In July 2013, the Veteran was afforded a VA spine examination which included a neurological evaluation.  The examination noted hypoactive ankle reflexes, some decreased sensation to light touch, positive straight leg raise testing bilaterally, and complaints of pain, paresthesias and numbness.  As noted, the October 2009 VA examiner specifically noted that the Veteran was not receiving any physical therapy, and he had not sought evaluation or treatment from a neurologist, and that his complaints of tingling and numbness may be further evaluated by a neurologist.  The July 2013 examiner noted she was "only a general medical provider" and that a "neurologist/orthopedic spine specialist evaluation" was recommended for a "comprehensive and detailed assessment of the neurologic and other respective deficits relative to the functional impact of" the Veteran's symptom complaints.  Given these recommendations, the Board must conclude that the Veteran should be afforded a VA nerves examination, by a neurologist, to determine the severity and specific nerves involved in his bilateral lower extremity neuritis.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his bilateral lower extremity nerve disorders, to be performed by a neurologist.  All relevant tests and studies deemed necessary by the examiner should be undertaken.  Access to the Veteran virtual file, electronic treatment records, and a copy of this remand should be made available to the examiner.  The examiner should address the Veteran's neurological symptomatology associated with his lumbar spine disabilities.  The examiner is requested to specifically denote each separate nerve disorder, if multiple are found.  The examiner should also address the symptoms produced by each diagnosed disorder.

2.  After completion of the above, and any other development deemed warranted by the record, the AMC should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AMC should furnish an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative the opportunity to provide additional argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


